0DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
In the amendment dated 06/16/2022, the following has occurred: Claim(s) 1 and 11 have been amended. Claim(s) 1-7 and 10-18 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5-7, 9, 11-15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karp (US 20180141160 A1) in view of Subramanian (US 20150034604 A1) and DeMuth (US 20170216966 A1).
Claim 1 and 11: Karp discloses an additive manufacturing system for forming a part using a powder material (inline scanner system 2, Fig. 19), the system comprising: 
a computer (controller 28 may be a computer processor, par. 20); 
a primary heat generating subsystem (first laser source 4 with first lens 8 and first focal length lens 18, Fig. 1) responsive to the computer for generating a fusing beam (first laser beam 5) for heating and fusing at least one of a plurality of select portions of a powder layer (first laser melts the focus spot 26 at the powder bed 30, par. 15), or an entire area of a powder layer, deposited on a build plate (powder bed 30, Fig. 2); 
a beam steering subsystem (scanner system 12) responsive to the computer for steering the fusing beam over the powder layer deposited on the build plate (controller 28 controls the scanner system 12 which directs the first laser along the pattern 34, Fig. 3, par. 15 and 19); 
a supplemental heating subsystem (second laser source 6 with second lens 10 and reflector 14, Fig. 1) for generating a wide area beam (second laser spot 26 is wider than first laser spot 24, Fig. 3) to heat a portion of the powder layer (second laser beam is the heating laser beam, par. 13) at least one of: prior to fusing of the powder with the fusing beam (second laser is used to preheat powder, par. 18); simultaneously with fusing of the powder with the fusing beam; or subsequent to fusing of the powder with the fusing beam (second laser is used to control cooling after forming the melt pool, par. 18); 
the wide area beam being of an intensity which is insufficient to fuse the powder (second laser heats but doesn’t melt the powder, claim 1); and 
the wide area beam operating to alter a microstructure of the powder layer as the powder layer is at least one of fused, or as the powder layer cools, to relieve stress in the part (thermal gradient is controlled by second laser to reduce cracking which allows for formation of a directionally solidified type grain structure, par. 21).
Karp does not disclose the beam steering subsystem including a first mask, 
the supplemental heating subsystem including a second mask forming a portion of a computer controllable mask subsystem, the computer controllable mask subsystem being responsive to control signals from the computer and configured to control a dimension and a shape of the wide area beam independently of the fusinq beam, to enable illuminating two independent areas of the powder layer on the build plate with differing selected intensities, through use of the wide area beam and the fusing beam: the supplemental heating subsystem configured to be controlled to heat the portion of the powder layer.
Subramanian discloses a laser additive manufacturing method where there may be multiple laser diode sources (par. 41) and multiple masks (par. 47). The mask (104, Fig. 5) can be moveable to change the shape and size of the laser beam (par. 47) and it can generate two simultaneous laser beams (74 and 76) which have different shapes and intensity (par. 30). This is for the purpose of ensuring adequate control of heat applied to different types of powder which require different heating conditions (par. 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karp to incorporate the teachings of Subramanian and use a mask to produce a multi-intensity laser for the fusing laser beam. Doing so would have the benefit of working with and melting a multi-material component which require different heating conditions for the different powders (par. 8, Subramanian).
Karp in view of Subramanian does not disclose a computer controlling the mask.
DeMuth discloses a laser additive manufacturing system where a computer controls a light valve mask through digital images (par. 56). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karp in view of Subramanian to incorporate the teachings of DeMuth and have a light valve mask which can be controlled by a computer. Doing so would have the benefit of dynamically changing the projected pattern (par. 41, DeMuth)
Additionally, it would have been obvious to one of ordinary skill in the art to use the mask described by Subramanian and DeMuth for the wide area beam. Karp already discloses the benefit of heating the powder with a separate beam to control the temperature and reduce cracking (par. 21). One of ordinary skill in the art would also be motivated to perform that temperature control for multi-material components while using the computer controllable mask disclosed in Subramanian and DeMuth to control the temperature gradient of different powders with different laser intensities.
Regarding claim 2, Karp in view of Subramanian and DeMuth discloses the system of claim 1, wherein the supplemental heating subsystem is controlled by the computer to generate the wide area beam at selected times (controller may control the duration of the second laser beam, par. 19).
Regarding claim 5, Karp in view of Subramanian and DeMuth discloses the system of claim 1, wherein the supplemental heating subsystem is controlled to generate the wide area beam and the fusing beam both prior to (second laser is used to preheat powder, par. 18), and concurrently with (second laser beam can be coaxially aligned with the first laser beam, which is understood by the examiner to mean that the second laser beam can be generated and coaxially aligned with the first laser beam when it is performing fusion, claim 1), application of the fusing beam to the powder.
Regarding claim 6, Karp in view of Subramanian and DeMuth discloses the system of claim 1, wherein the supplemental heating subsystem is controlled to generate the wide area beam and the fusing beam simultaneously (scanning first laser beam and second laser beam, claim 7; where it is understood by the examiner that this is occurring simultaneously), and to maintain illumination of the fusing beam on a select area of the powder layer after the fusing beam has fused the select area (second laser is used to control cooling after forming the melt pool, par. 18, where the second laser inherently illuminates the area where it is applied) and been turned off (first laser beam can be turned off).
Karp does not disclose that the selected area is still illuminated by the wide area beam while the fusing beam is turned off. However, Karp does disclose that the first laser beam can be turned off and that the second laser beam can be used to control the solidification of the melt pool, i.e. post-heating or trailing the melt pool, par. 15. One of ordinary skill in the art would then know that when a pattern 34, Fig. 2, is finished being melted by the first laser that the first laser can be turned off. And if the second laser beam is operating such that it is trailing the melt pool, par. 15, it would still be illuminating/heating the melt pool after the first laser is turned off.
Regarding claim 7, Karp in view of Subramanian and DeMuth discloses the system of claim 1, wherein the supplemental heating subsystem is controlled to generate and apply the wide area beam to at least the select portion of the powder layer prior to the wide area beam being used to begin fusing the select portion (second laser is used to preheat powder, par. 18), and 
during fusing of the select portion (second laser beam can be coaxially aligned with the first laser beam, which is understood by the examiner to mean that the second laser beam can be generated and coaxially aligned with the first laser beam when it is performing fusion, claim 1), and 
after fusing of the select portion is completed (second laser is used to control cooling after forming the melt pool, par. 18).
Regarding claim 9, Karp in view of Subramanian and DeMuth discloses the system of claim 8, wherein the mask subsystem is controlled by the computer (computer controller, par. 55, DeMuth).
Regarding claim 12, Karp in view of Subramanian and DeMuth discloses the system of claim 11, wherein the supplemental heating subsystem is controlled by the computer to generate the wide area beam to illuminate the selected portion of the powder lawyer while the fusing beam is fusing the selected portion (second laser beam can be coaxially aligned with the first laser beam, which is understood by the examiner to mean that the second laser beam can be generated and coaxially aligned with the first laser beam when it is performing fusion, claim 1; additionally, the second laser beam inherently illuminates the area that it is directed to).
Regarding claim 13, Karp in view of Subramanian and DeMuth discloses the system of claim 11, wherein the supplemental heating subsystem is controlled by the computer to generate the wide area beam and begin illuminating the select portion of the powder layer prior to using the fusing beam to begin fusing the select portion (second laser is used to preheat powder, par. 18).
Regarding claim 14, Karp in view of Subramanian and DeMuth discloses the system of 11, wherein the supplemental heating subsystem is controlled by the computer to generate the wide area beam and begin illuminating the select portion of the powder layer prior to using the fusing beam to begin fusing the select portion (second laser is used to preheat powder, par. 18), and 
to maintain the wide area beam in operation (second beam’s diameter can be up to 10x larger than the first fusing beam (par. 16). This would mean that if the two beams are coaxially aligned, the much larger second beam would be performing pre-heating, concurrent heating, and post-heating of the select area that the first beam is fusing) heating the select portion while the fusing beam is applied to the select portion (second laser beam can be coaxially aligned with the first laser beam, which is understood by the examiner to mean that the second laser beam can be generated and coaxially aligned with the first laser beam when it is performing fusion, claim 1).
Regarding claim 15, Karp in view of Subramanian and DeMuth discloses the system of claim 11, wherein the supplemental heating subsystem is controlled by the computer to generate the wide area beam and begin illuminating the select portion of the powder layer prior to using the fusing beam to begin fusing the select portion (second laser is used to preheat powder, par. 18; the second laser inherently illuminates the target area), and 
to maintain the wide area beam in operation (second beam’s diameter can be up to 10x larger than the first fusing beam (par. 16). This would mean that if the two beams are coaxially aligned, the much larger second beam would be performing pre-heating, concurrent heating, and post-heating of the select area that the first beam is fusing) heating the select portion while the fusing beam is applied to the select portion (second laser beam can be coaxially aligned with the first laser beam, which is understood by the examiner to mean that the second laser beam can be generated and coaxially aligned with the first laser beam when it is performing fusion, claim 1), and to
further maintain the wide area beam directed at the select portion for a predetermined post-fusing time interval after the fusing beam has fused the powder at the select portion (second laser is used to control cooling after forming the melt pool, par. 18).
Regarding claim 18, Karp in view of Subramanian and DeMuth discloses the system of claim 11, wherein the computer controls an intensity of the wide area beam such that the intensity is varied while the wide area beam is being used to illuminate the select portion of the powder layer (controller may control the duration and power of the second laser beam, par. 19).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karp in view of Subramanian and DeMuth as applied to claim 1 above, and further in view of DeMuth (US US 20170144224 A1).
Regarding claim 10, Karp in view of Subramanian and DeMuth does not disclose the system of claim 1, further comprising a beam homogenizer configured to receive an output from the supplemental heating subsystem and to impart a uniform intensity to the wide area beam.
DeMuth (‘224) discloses the system of claim 1, further comprising a beam homogenizer (beam homogenizer 372) configured to receive an output from the supplemental heating subsystem (multiple laser arrays are combined using a beam homogenizer, par. 58) and to impart a uniform intensity to the wide area beam (one of ordinary skill in the art would know that a beam homogenizer makes the laser beam profile more uniform in intensity).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karp in view of Subramanian and DeMuth to incorporate the teachings of DeMuth (‘224). Doing so would have the benefit of a laser beam with uniform intensity which will heat up the irradiation pattern more uniformly.
Claim 3-4 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karp in view of Subramanian and DeMuth as applied to claim 1 above, and further in view of Harding (US 20180161925 A1).
Regarding claim 3, Karp in view of Subramanian and DeMuth does not disclose the system of claim 1, wherein the supplemental heating subsystem comprises a diode laser.
Harding discloses an additive manufacturing system using lasers wherein the supplemental heating subsystem comprises a diode laser (laser source may be other sources of energy beams capable of heating the powder to sufficient temperatures and at sufficient rates, where the laser source can be diode lasers, par. 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karp in view of Subramanian and DeMuth to incorporate the teachings of Harding. One of ordinary skill in the art would be able to select the type of laser necessary to obtain the temperatures and heating rates based on their requirements (Harding, par. 21), where a laser diode is among those types of lasers.
Regarding claim 4, Karp in view of Subramanian and DeMuth does not disclose the system of claim 1, wherein the supplemental heating subsystem comprises a plurality of diode lasers 
Harding discloses an additive manufacturing system using lasers wherein the supplemental heating subsystem comprises a plurality of diode lasers (wide laser beam can be from multiple laser sources wherein the laser source can be diode lasers, par. 16 and par. 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karp in view of Subramanian and DeMuth to incorporate the teachings of Harding. Doing so would have the benefit of obtaining a wider laser beam to illuminate the entire layer pattern which can reduce the layer melt time (Harding, par. 16).
Regarding claim 16, Karp in view of Subramanian and DeMuth does not disclose the system of claim 11, wherein the supplemental heating subsystem comprises a diode laser subsystem including a plurality of diode lasers.
Harding discloses an additive manufacturing system using lasers wherein the supplemental heating subsystem comprises a plurality of diode lasers (wide laser beam can be from multiple laser sources wherein the laser source can be diode lasers, par. 16 and par. 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karp in view of Subramanian and DeMuth to incorporate the teachings of Harding. Doing so would have the benefit of obtaining a wider laser beam to illuminate the entire layer pattern which can reduce the layer melt time (Harding, par. 16).
Regarding claim 17, Karp in view of Subramanian and DeMuth does not disclose the system of claim 11, wherein the wide area beam is generated by the supplemental heating subsystem to have a dimension which illuminates an entire area of the powder layer.
Harding discloses an additive manufacturing system with diode lasers wherein the wide laser beam may illuminate the full pattern that is being printed (par. 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Karp in view of Subramanian and DeMuth to incorporate the teachings of Harding. Doing so would have the benefit of reducing the layer melt time for the entire layer of the workpiece (Harding, par. 16).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 and 10-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMPSON A CHEN whose telephone number is (571)272-6422. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SIMPSON A CHEN/               Examiner, Art Unit 3761                                                                                                                                                                                         
/JOHN J NORTON/Primary Examiner, Art Unit 3761